DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites The AC-AC converter as claimed in claim 1, wherein at least one of the half-bridge converters includes a compensation network connected between one of the primary energy storing units and the respective half-bridge converter. 
However the scope of the claim cannot be determined. For instance the claim recite “one of the primary energy storing unit” but the independent claim does not or has not introduced a primary energy storing unit. Furthermore none of the disclosure has introduce a drawing to show specific structural arrangement claimed to elaborate on the claimed invention. 
Fig. 1 shows a compensation network connected between a coil and a half-bridge converters. 
wherein at least one of the half-bridge converters includes a compensation network.

For claim 10, the claim recites wherein the primary energy source comprises an inductive element and/or a pickup coil (grid connection with an inductor). 
However the limitation in the parentheses raises a 112 rejection since it’s unclear whether the claim intends to consider the limitation disclosed in the parentheses
For the purpose of examination the claim is read without the limitation in parentheses. 

Claim 14 recites wherein the primary energy source is configured to buck and/or boost a current from the energy source. 
	However it unclear what the energy source is. 
For the purpose of examination the claim is read as the primary energy source

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by He et al (US 20190267827).
Re Claim 22; He discloses a method of providing a controllable AC output of an AC-AC converter, the method comprising: 
switching pairs of a respective first (S1) and second switches (S2) such that a current is alternately directed through an upper end of one of a half bridge converter to a lower end of another half bridge converter or vice versa; 
controlling the duty cycle of the or selected bridge switches to control at least one of: a. the current and/or voltage across the primary energy source; or b. the DC-bias across each of the first and second half-bridge converters.(Par 0047)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 21 are rejected under 35 U.S.C. 103 as being unpatentable over He et al (US 20190267827) in view of Jang et al. (US 2015/0229225)

Re Claim 1; He discloses An AC-AC converter (Fig. 9) comprising 
a bridge circuit (S1-S6) including at least two half-bridge converters respectively (S1 and 2, and S3 and S4 respectively) including a first switch (S1) at an upper end and a second switch (S2) at a lower end, 
a capacitor (Cp) connected to respective half-bridge converters, the half bridge converters being connected to each other between the respective first switches and second switches thereof, 
	He does not disclose a respective capacitor. 
However Jang discloses a respective capacitor coupled to the respective half-bridge. (Fig. 11)
Therefore it would have been obvious to include a respective capacitor with the respective half-bridge motivated by the desire to effectively control the flow of power by adequately charging and discharging the capacitors when needed. 

Re Claim 2; He discloses wherein the first (S1) and the second (S2) switches are configured to charge and discharge the capacitors (CP) and regulate the current supplied to the AC output. (Fig. 9)

Re Claim 3; He discloses wherein the first (S1) and the second switches (S2) are configured to provide a natural freewheeling path. (Fig. 9)

Re Claim 4; He discloses wherein the primary energy source comprises an inductive element (La or Lb). (Fig. 9)

Re Claim 5; He discloses wherein the primary energy source further comprises the inductive element (La, Lb) and an AC supply (Vac) (Fig. 9). 

Re Claim 6; He discloses wherein the inductive element is adapted to transfer energy between the primary energy source and the AC output.  (Fig. 9).

Re Claim 7; He discloses wherein a current through inductive element is controlled to control a voltage of respective capacitors. (Fig. 9).

Re Claim 8; He discloses wherein at least one of the half-bridge converters includes a compensation network. (Fig. 9).

Re Claim 9; He discloses wherein at least one of the half-bridge converters (S1, S3) includes a respective compensation network (Three port multi element) connected between respective second switches (S3-S4) of the half bridge converters and the output. (Fig. 9)

Re Claim 10; He discloses wherein the primary energy source comprises an inductive element and/or a pickup coil.  (Fig. 9)

Re Claim 11; He discloses wherein the primary energy source also comprises one or more of an inductive element or an AC source in case of direct grid connection. (Fig. 9)

Re Claim 12; He discloses wherein the primary energy source also comprises a transformer/pick-up coil together with leakage or separate inductive element for isolated connections. (Fig. 9)

Re Claim 13; He discloses wherein the first and the second switches are configured to alternatively charge and discharge the capacitors and regulate the current supplied to a load (First energy storage unit). (Fig. 9)

Re Claim 14; He discloses wherein the primary energy source (Fig. 9)

Re Claim 15; He discloses wherein the switches are operable to dispose the converter in a first operational state and a second operational state. (Fig. 9)

Re Claim 16; He discloses wherein the duration, or relative duration, of the states is controlled to control the AC output. (Fig. 9)

Re Claim 17; Jang discloses wherein, in the first state, one capacitor is charged while the other is discharged. (Fig. 11 and 12)

Re Claim 18; He discloses wherein at least one of the half bridges delivers power to the output during the states. (Fig. 9)

Re Claim 19; He discloses An AC-AC converter comprising a bridge circuit including at least two half-bridge converters (S1-S2 and S3-S4) respectively including a first switch (S1) at an upper end and a second switch (S2) at a lower end, a capacitor (Cp) connected accross respective half-bridge converters, the half bridge converters being connected to each other 
an output inductive element (T1, T2) in series with the second switch of respective half-bridge converters, wherein the output inductive elements are transformer coupled to provide a controllable AC output. (Fig. 9)
He does not disclose a respective capacitor. 
However Jang discloses a respective capacitor coupled to the respective half-bridge. (Fig. 11)
Therefore it would have been obvious to include a respective capacitor with the respective half-bridge motivated by the desire to effectively control the flow of power by adequately charging and discharging the capacitors when needed. 

Re Claim 20; He discloses wherein the primary energy source comprises an input inductive element. 

Re Claim 21; He discloses wherein the primary energy source comprises the input inductive element (La, Lb) and AC source (Vac). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL KESSIE/
03/26/2021Primary Examiner, Art Unit 2836